DEBENTURE SUBSCRIPTION AGREEMENT

            DEBENTURE SUBSCRIPTION AGREEMENT, dated as of December 22, 2004
(this "Agreement"), between Northeast Bancorp, a bank holding company
incorporated in the State of Maine (the "Company"), and NBN Capital Trust IV, a
statutory trust created under the laws of the State of Delaware (the "Trust"),
relating to the Fixed/Floating Rate Junior Subordinated Debt Securities due 2035
(the "Debentures"), issuable pursuant to an Indenture, dated as of December 22,
2004 (the "Indenture"), between the Company and Wilmington Trust Company, as
Trustee. Capitalized terms used herein and not otherwise defined herein have the
respective meanings ascribed thereto in the Capital Securities Subscription
Agreement (as defined below).

            WHEREAS, the Trust and Greenwich Capital Financial Products, Inc.
have entered into a Capital Securities Subscription Agreement, dated December
17, 2004 (the "Capital Securities Subscription Agreement"), in connection with
the issuance and sale of capital securities (liquidation amount of $1,000 per
security) (the "Capital Securities") by the Trust; and

            WHEREAS, the Company and the Trust have entered into a Common
Securities Subscription Agreement, dated December 22, 2004 (the "Common
Securities Subscription Agreement"), in connection with the issuance and sale of
common securities (liquidation amount of $1,000 per security) (the "Common
Securities") by the Trust; and

            WHEREAS, in connection with the Capital Securities Subscription
Agreement and the Common Securities Subscription Agreement and the issuance and
sale of the Capital Securities and the Common Securities pursuant thereto, the
Trust desires to purchase from the Company, and the Company desires to sell to
the Trust, all of the Debentures.

            NOW, THEREFORE, in consideration of the foregoing premises and the
conditions and agreements hereinafter set forth, the parties hereto agree as
follows:

            1.     The Trust hereby offers to purchase from the Company, and the
Company hereby accepts such offer and agrees to issue and sell to the Trust,
contemporaneously on December 22, 2004, TEN MILLION THREE HUNDRED TEN THOUSAND
Dollars ($10,310,000) aggregate principal amount of Debentures, in consideration
of the payment of TEN MILLION THREE HUNDRED TEN THOUSAND Dollars ($10,310,000)
in immediately available funds.

            2.     The Company represents and warrants that the Debentures have
been duly authorized and executed by the Company, and, when duly authenticated
and delivered to the Trust in accordance with the terms hereof and of the
Indenture, will constitute the legal, valid and binding obligations of the
Company entitled to the benefits of the Indenture, enforceable against the
Company in accordance with their terms, except in all cases to the extent that
(i) enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, fraudulent conveyance, moratorium or other
similar laws, now or thereafter in effect, affecting creditors' rights and
remedies generally, and general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity), (ii) the
availability of the equitable remedy of specific performance and injunctive
relief and other forms of equitable remedies are subject to certain equitable
defenses and to the discretion of the court before which any proceeding may be
brought, and (iii) the enforceability of provisions relating to indemnification
and contribution may be limited under applicable federal, state, or other
securities laws or the public policy underlying such laws.

            3.     This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to conflict
of law principles of said State other than Section 5-1401 of the New York
General Obligations Law.

            4.     This Agreement may be executed in any number of counterparts,
each of which, when so executed, shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same instrument.

2

 

            IN WITNESS WHEREOF, the parties hereto have caused this Debenture
Subscription Agreement to be duly executed as of the date first written above.

Northeast Bancorp

By: _____________________________
Name:
Title:

NBN Capital Trust IV

By: ______________________________
             James D. Delamater
            Administrator

By: ______________________________
             Philip C. Jackson
             Administrator

By: ______________________________
             Robert S. Johnson
             Administrator

3